DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/11/2022 is acknowledged and entered by the Examiner. Claims 42, 44, 45, 47, 49, and 74 have been amended. Claims 1-41, 43, 46, 50-52, and 58-73 have been canceled. Non-elected claim 57 was previously withdrawn from consideration by the Examiner. New claims 75-84 have been added. Claims 42, 44, 45, 47, 49, 53-56, and 74-84 are currently pending in the instant application.  
The objection of claim 42 due to minor informality is withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 42-56, and 74 under 35 U.S.C. 103 as being unpatentable over Mayes (US 2015/0306570 Al) is withdrawn in view of Applicant’s amendment.
Claim Objections
Claims 80 and 82-84 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 75 and 77-79. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 81 depends from claim 80 and are objected based on its dependency.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 07/22/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance
Claims 42, 44, 45, 47, 49, 53-56, and 74-79 are allowed over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter: the claims, filed on 07/22/2022, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or render obvious a composite material comprising the features of (i) to (iv) as required in claims 42 and 75. Therefore, claims 42, 75, and 80 are allowable over the prior art of record. Claims 44, 45, 47, 49, 53-56, 74, and 76-79 directly or indirectly depend from claims 42, and 75 and are allowable based on their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761